In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, dated February 19, 1976, which granted respondents’ motion for leave to serve an amended answer. Order affirmed, without costs or disbursements. Appellants failed to demonstrate that granting leave to serve an amended answer would result in a "clear and disabling prejudice” to them (see Dransfield v Eastern Seaboard Warehouse Corp., 43 AD2d 569, 570). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.